DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Lane OB01 and 1056, .  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1022, S1102, S1112, S1116, S1710, S1830, and S1910.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 39 – 40 are rejected under 35 U.S.C. 103 as being unpatentable over Lockwood et al. (US Patent No: 10,564,638 B1, hereinafter Lockwood) in view of Agrawal et al. (WO 2017/165627 A1, hereinafter Agrawal).
Regarding Claim 21:
Lockwood discloses:
An apparatus for transmitting map data within a vehicle, the vehicle including one or more electrical parts configured for driving safety and convenience, the apparatus comprising.  Column 5, line 58 to column 6, line 58 describes electrical parts in a vehicle such as a CPU, GPU, flash memory, sensors, etc…  All of these 
at least one communication interface included in the vehicle and configured to communicate with a server and the one or more electrical parts of the vehicle.  Column 5, line 58 to column 6, line 5 describes a CPU and GPU that can communicate with electrical parts in a vehicle.  Column 6, lines 33 – 53 describes an I/O interface 208 that is configured to coordinate traffic between the processors and the non-transitory computer readable media, peripheral devices, such as input/output devices, and network interface.  Column 22, lines 45 – 54 describes a situational awareness engine (SAE) 308 can transmit instructions to create a virtual server at the teleoperations systems 504 for handling data dissemination among teleoperations interfaces 154 and the vehicles 102 that facilitates teleoperator coordination of guidance to the vehicles.
and a processor configured to: determine that no destination has been input to the vehicle.  Column 26, lines 17 – 29 describe status snapshots 606A, 606B, 606C, 606D, and 606E providing information related to the status of the respective vehicles 102.  Status snapshots 606C and 606D indicate that AV 003 and AV 004 
and transmit, using the at least one communication interface, map data to the one or more electrical parts of the vehicle, the map data including information of the map that is usable by the one or more electrical parts of the vehicle.  Column 5, line 58 to column 6, line 58 describes electrical parts in a vehicle such as a CPU, GPU, flash memory, sensors, etc…  All of these systems improve vehicle safety and convenience.  For example, tire sensors can detect tire temperature, tire pressure, and tire depth to determine if the tires are safe to drive on and whether they need to be changed.  These sensors consist of sensors 204 that include sensors configured to identify a location on a map.  They can be transmitted by transmission media such as transmission media or signals such as electrical, electromagnetic, or digital signals which may be conveyed via a communication medium such as a network or wireless link.
Lockwood does not disclose determining one or more predicted routes within a predetermined range from a current position of the vehicle and receiving the server from the at least one communication interface, a map corresponding to the one or more predicted routes.
Agrawal teaches:
based on the determination that no destination has been input to the vehicle, determine one or more predicted routes of the vehicle within a predetermined range from a current position of the vehicle.  Paragraph [0084] describes an AI engine using crowd-sourcing to predict a path of travel from previously paths of 
receive, from the server and using the at least one communication interface, a map corresponding to the one or more predicted routes.  Paragraph [0042] describes a system that maps the determined future path of travel to the perspective of the view at time t0.  Paragraph [0043] describes determining a path of travel can include communicating data about the current state of the car to a cloud server and receive a typical path of travel based on the communicated data.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Lockwood to incorporate the teachings of Agrawal to show determining one or more predicted routes within a predetermined range from a current position of the vehicle and receiving the server from the at least one communication interface, a map corresponding to the one or more predicted routes.  One would have been motivated to do so to determine the path of travel by incorporating data from later points in time (Abstract of Agrawal).

Regarding Claim 39:
	Agrawal teaches:
The apparatus of claim 21, wherein the second map corresponding to the one or more predicted routes includes a plurality of layers, wherein the processor is configured to control the communication interface to transmit at least one of the plurality of layers to the electrical parts.  Paragraph [0084] of Agrawal teaches a first number of layers which includes all the paths M.  Paragraph [0084] of Agrawal describes a number K which includes the desired paths of travel.  This teaches a plurality of layers.  Paragraph [0042] describes a system that maps the determined future path of travel to the perspective of the view at time t0.  Paragraph [0043] describes determining a path of travel can include communicating data about the current state of the car to a cloud server and receive a typical path of travel based on the communicated data.
and wherein the at least one of the plurality of layers is configured to vary according to electrical part information received from at least one of the electrical parts.  Paragraph [0084] of Agrawal teaches a first number of layers which includes all the paths M.  Paragraph [0084] of Agrawal describes a number K which includes the desired paths of travel.  This teaches a plurality of layers.  These layers can change based on the number of available paths.

Regarding Claim 40:
	Lockwood and Agrawal teach:
The apparatus of claim 21, wherein the second map corresponding to the one or more predicted routes includes a plurality of layers, wherein the processor is configured to control the communication interface to receive at least one of the plurality of layers from the server.  Column 5, line 58 to column 6, line 5 of Column 6, lines 33 – 53 of Lockwood describes an I/O interface 208 that is configured to coordinate traffic between the processors and the non-transitory computer readable media, peripheral devices, such as input/output devices, and network interface.  Column 22, lines 45 – 54 describes a situational awareness engine (SAE) 308 can transmit instructions to create a virtual server at the teleoperations systems 504 for handling data dissemination among teleoperations interfaces 154 and the vehicles 102 that facilitates teleoperator coordination of guidance to the vehicles.  Paragraph [0084] of Agrawal teaches a first number of layers which includes all the paths M.  Paragraph [0084] of Agrawal describes a number K which includes the desired paths of travel.  This teaches a plurality of layers.  These layers can change based on the number of available paths.
and wherein the at least one of the plurality of layers is configured to vary according to electrical part information received from at least one of the electrical parts.  Column 5, line 58 to column 6, line 58 of Lockwood describes electrical parts in a vehicle such as a CPU, GPU, flash memory, sensors, etc…  All of these systems improve vehicle safety and convenience.  For example, tire sensors can detect tire temperature, tire pressure, and tire depth to determine if the tires are safe to drive on and whether they need to be changed.  These sensors consist of sensors 204 that include sensors configured to identify a location on a map.  They can be transmitted by transmission media such as transmission media or signals such as electrical, electromagnetic, or digital signals which may be conveyed via a communication medium such as a network or wireless link.  .

Claims 22 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lockwood in view of Agrawal and further in view of Lockwood et al. (US Patent No: 10,642,279 B2, hereinafter Stanek).
Regarding Claim 22:
	Agrawal teaches:
and update the one or more predicted routes based on the changed predetermined range.  Paragraph [0043] describes that a vehicle can determine the following distance in seconds to the closest car along the future path of travel based on the vehicle’s velocity at time t0.
Lockwood and Agrawal do not teach changing the predetermined range based on electrical part information.
Stanek teaches:
The apparatus of claim 21, wherein the processor is configured to receive electrical part information from at least one of the electrical parts, change the predetermined range based on the electrical part information.  Column 5, lines 21 – 41 describes a front long-range sensor 110 that has a range limitation of 100 ft.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Lockwood and  to incorporate the teachings of Stanek to show changing the predetermined range based on electrical part information.  One would have been motivated to do so to avoid any potential obstacles that are detected by the sensors (Column 5, lines 21 – 41 of Stanek).  If the predicted path exceeds the sensor range, the vehicle will be unable to detect obstacles ahead, and will therefore make the predicted path, described in Agrawal, less accurate.

Regarding Claim 23:
	Agrawal teaches:
The apparatus of claim 22, wherein the processor is configured to determine a number of nodes for inclusion in the one or more predicted routes based on the electrical part information, and change the predetermined range based on the number of nodes.  Paragraph [0084] describes an AI engine that uses crowd-sourcing to predict a path of travel.  The AI engine generates a number K, which indicate the desired paths of travel as a function of the current state.  The system will then select a subsample of the predicted paths of travel to compare against the K desired paths of travel.  The subsample, K, of desired paths of travel may include all of the paths, M, that were predicted based on a crowd-sourcing method.  Paragraph [0043] describes that a vehicle can determine the following distance in seconds to the closest car along the future path of travel based on the vehicle’s velocity at time t0.

Regarding Claim 24:
	Lockwood discloses:
The apparatus of claim 22, wherein the electrical part information includes location information of an object detected as having potential to collide with the vehicle.  Paragraph [0054] describes predicting a collision with an object.
	Agrawal teaches:
and wherein the processor is configured to change the predetermined range based on the location information of the object.  Paragraph [0043] describes that a vehicle can determine the following distance in seconds to the closest car along the future path of travel based on the vehicle’s velocity at time t0.  In the example given the system is running at a 5 second latency.  However, as described, this distance/time interval, or range, can change based on how close a car is in front of the vehicle, and therefore the location information of the object.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Lockwood in view of Agrawal and further in view of Skaaksrud et al. (US Patent No: 8,989,053 B1, hereinafter Skaaksrud).
Regarding Claim 25:
	Agrawal teaches:
and update the one or more predicted routes based on the changed predetermined range.  Paragraph [0043] describes that a vehicle can determine the following distance in seconds to the closest car along the future path of travel based on the vehicle’s velocity at time t0.
	Lockwood and Agrawal do not teach a communication signal strength.
	Skaaksrud teaches:
The apparatus of claim 21, wherein the processor is configured to change the predetermined range based on a communication signal strength, Column 54, lines 42 – 67 describes an observed signal strength that can be a component in location determination and estimating direction of travel.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Lockwood and Agrawal to incorporate the teachings of Skaaksrud to show a communication signal strength.  One would have been motivated to do so to allow the vehicle to make a more accurate determination of location (Column 54, lines 42 – 67 of Skaaksrud).

Claims 26 – 29 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Lockwood in view of Agrawal and further in view of Gibran et al. ((US Pub No: 2009/0281718 A1, hereinafter Gibran).
Regarding Claim 26:
Lockwood and Agrawal teach the above inventions in claim 21.  Lockwood and Agrawal do not teach receiving a plurality of tiles based on the one or more predicted routes and using the tiles to generate a second map.
Gibran teaches:
The apparatus of claim 21, wherein the processor is configured to, using the communication interface, receive a plurality of tiles based on the one or more predicted routes, the plurality of tiles being used to generate the second map.  Paragraph [0072] and Figure 5 describes predictive map data download 
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Lockwood and Agrawal to incorporate the teachings of Gibran to show receiving a plurality of tiles based on the one or more predicted routes and using the tiles to generate a second map.  One would have been motivated to do so expediate the generation of onscreen maps (Abstract of Gibran).

Regarding Claim 27:
	Gibran teaches:
The apparatus of claim 26, wherein the processor is configured to receive, from the server, a part of each tile corresponding to the one or more predicted routes.  Paragraph [0069] describes downloading map data from one or more map servers 400.  Paragraph [0072] and Figure 5 describes predictive map data download technology.  The device predicts each of the Area of Interests (AOI), or map tiles, that will be required.  The device automatically predicts that it will require map data along the predicted route.

Regarding Claim 28:
	Gibran teaches:
The apparatus of claim 26, wherein the processor is configured to receive all of the plurality of tiles from the server, and transmit, using the communication interface, a part of each tile corresponding to the one or more predicted routes to the electrical parts.  Paragraph [0069] describes a transceiver circuitry 211 that can transmit a request over the air through a wireless network 104.  Paragraph [0072] and Figure 5 describes predictive map data download technology.  The device predicts each of the Area of Interests (AOI), or map tiles, that will be required.  The device automatically predicts that it will require map data along the predicted route.  This is equivalent to the claim because Gibran’s invention only downloads the tiles needed for each predictive route.

Regarding Claim 29:
	Gibran teaches:
The apparatus of claim 26, further comprising: a memory, wherein the processor is configured to classify the plurality of tiles into a first group of tiles that are not stored in the memory and a second group of tiles that are stored in the memory, and store the first group of tiles in the memory.  Paragraph [0025] describes a memory.  Paragraph [0083] and Figure 12 describe 25 map tiles labelled as Tiles A through Y are located in the vicinity of the current location of the device.  As the device moves North from Tile M to Tile H, the map has to be re-centered.  While Tile H is being sent to the client device, the server prioritizes downloading the other tiles based on the direction of travel (i.e. Tiles C, B, D).  This describes a 

Regarding Claim 33:
	Lockwood discloses:
and wherein the processor is configured to receive electric part information from at least one of the electrical parts.  Column 5, line 58 to column 6, line 5 describes a CPU and GPU that can communicate with electrical parts in a vehicle.  Column 6, lines 33 – 53 describes an I/O interface 208 that is configured to coordinate traffic between the processors and the non-transitory computer readable media, peripheral devices, such as input/output devices, and network interface.  Column 22, lines 45 – 54 describes a situational awareness engine (SAE) 308 can transmit instructions to create a virtual server at the teleoperations systems 504 for handling data dissemination among teleoperations interfaces 154 and the vehicles 102 that facilitates teleoperator coordination of guidance to the vehicles.
Agrawal teaches:
The apparatus of claim 21, wherein the one or more predicted routes include a main predicted route and a plurality of sub predicted routes.  Paragraph [0084] describes generating a number K, which indicates the desired paths of travel as a function of the current state.  This value is a subsample of all of the paths M, that were predicted based on a crowd-sourcing method.

Gibran teaches:
and selectively provide map data corresponding to the plurality of sub predicted routes to the electrical parts based on the electronic part information.  Paragraph [0083] and Figure 12 describe 25 map tiles labelled as Tiles A through Y are located in the vicinity of the current location of the device.  As the device moves North from Tile M to Tile H, the map has to be re-centered.  While Tile H is being sent to the client device, the server prioritizes downloading the other tiles based on the direction of travel (i.e. Tiles C, B, D).  This describes a first group of Tiles H that are downloaded and a second group of Tiles C, B, D that are not downloaded.  The second group of Tiles are then downloaded.  For additional reference, look at paragraph [0084].
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Lockwood and Agrawal to incorporate the teachings of Gibran to show selectively providing map data corresponding to the plurality of sub predicted routes.  One would have been motivated to do so One would have been motivated to do so expediate the generation of onscreen maps in case the vehicle goes on a route different than the selected predicted path (Abstract of Gibran).

s 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Lockwood in view of Agrawal and Gibran and further in view of Yoon et al. (US Pub No: 2013/0147405 A1, hereinafter Yoon).
Regarding Claim 34:
	Lockwood discloses:
transmit first map data corresponding to the main predicted route to the electrical parts.  Column 5, line 58 to column 6, line 58 of Lockwood describes that these sensors consist of sensors 204 that include sensors configured to identify a location on a map.
	Gibran teaches:
transmit second map data corresponding to the main predicted route and the sub predicted routes to the electrical parts.  Paragraph [0072] and Figure 5 of Gibran describe predictive map data download technology.  The device predicts each of the Area of Interests (AOI), or map tiles, that will be required.  The device automatically predicts that it will require map data along the predicted route.  These map tiles are used to generate a map of the current and predictive AOI.  The predictive map is a second map, over the current map.
	Lockwood, Agrawal, and Gibran do not teach a first and second condition being satisfied.
Yoon teaches:
The apparatus of claim 33, wherein the processor is configured to, based on a first condition being satisfied.  Paragraph [0033] describes a first condition being met.
and, based on a second condition being satisfied.  Paragraph [0034] describes a second condition being met.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Lockwood, Agrawal, and Gibran to incorporate the teachings of Yoon to show a first and second condition being satisfied.  One would have been motivated to do so to set a condition for when each map should be given to a user.

Regarding Claim 35:
	Lockwood and Agrawal teach:
The apparatus of claim 34, wherein a first map corresponding to the main predicted route includes a first number of layers.  Paragraph [0084] of Agrawal teaches a first number of layers which includes all the paths M.  Column 5, line 58 to column 6, line 58 of Lockwood describes that these sensors consist of sensors 204 that include sensors configured to identify a location on a map.
	Agrawal and Gibran teach:
and a second map corresponding to the sub predicted routes includes a second number of layers, the second number being smaller than the first number.  Paragraph [0084] of Agrawal describes a number K which includes the desired paths of travel.  Paragraph [0072] and Figure 5 of Gibran describe predictive map data download technology.  The device predicts each of the Area of Interests (AOI), or map tiles, that will be required.  The device automatically predicts that it will require map data along the predicted route.  These map tiles are used to .

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Lockwood in view of Agarwal and Gibran and further in view of Bostick et al. (US Pub No: 2017/0285632 A1, hereinafter Bostick).
Regarding Claim 30:
	Gibran teaches:
of the second group of tiles using the communication interface.  Paragraph [0025] describes a memory.  Paragraph [0083] and Figure 12 describe 25 map tiles labelled as Tiles A through Y are located in the vicinity of the current location of the device.  As the device moves North from Tile M to Tile H, the map has to be re-centered.  While Tile H is being sent to the client device, the server prioritizes downloading the other tiles based on the direction of travel (i.e. Tiles C, B, D).  This describes a first group of Tiles H that are downloaded and a second group of Tiles C, B, D that are not downloaded.  The second group of Tiles are then downloaded.  For additional reference, look at paragraph [0084].
	Lockwood, Agarwal, and Gibran do not teach restricting reception of a signal.
Bostick teaches:
The apparatus of claim 29, wherein the processor is configured to restrict reception Paragraph [0042] describes a setting mod 314 that can restrict signals.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Lockwood,  to incorporate the teachings of Bostick to show restricting reception of a signal.  One would have been motivated to do so to account for geospatial restrictions allowing for proper operation of a remote controlled vehicle.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Lockwood in view of Agrawal and further in view of Lublinsky et al. (US Pub No: 2016/0275131 A1, hereinafter Lublinksy).
Regarding Claim 31:
Lockwood, Agrawal, and Gibran teach the above inventions in claim 29.  Lockwood, Agrawal, and Gibran do not teach updating an outdated tile.
Lublinsky teaches:
The apparatus of claim 29, wherein the processor is configured to identify an outdated tile among the second group of tiles based on metadata included in each of the plurality of tiles, and store, in the memory, at least one tile that replaces the outdated tile, the at least one tile being determined among the plurality of tiles.  Paragraph [0039] describes updating a map tile.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Lockwood, Agrawal, and Gibran to incorporate the teachings of Lublinsky to show updating an outdated tile.  One would have been motivated to do so update the map to make sure the roads are up to date.

32 is rejected under 35 U.S.C. 103 as being unpatentable over Lockwood in view of Agrawal and Gibran and further in view of Naserian et al. (US Pub No: 2018/0126976 A1, hereinafter Naserian).
Regarding Claim 32:
	Naserian teaches:
The apparatus of claim 26, wherein the processor is configured to, based on at least some of the plurality of tiles being missed, control the communication interface to transmit, to another vehicle, a request message for requesting the at least some of the plurality of tiles.  Paragraph [0034] describes a V2V communication between a vehicle and another vehicle.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Lockwood, Agrawal, and Gibran to incorporate the teachings of Naserian to show communicating with another vehicle.  One would have been motivated to do so because V2V is a common communication network in modern vehicles.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Lockwood in view of Agrawal and Stanek and further in view of Letwin et al. (US Patent No: 9,616,896 B1, hereinafter Letwin).
Regarding Claim 36: 
	Lockwood discloses:
transmit first map data corresponding to the main predicted route to the electrical parts.  Column 8, lines 41 to 61 describes information that can be transmitted to a 
	Gibran teaches:
transmit second map data corresponding to the main predicted route and the sub predicted routes to the electrical parts.  Paragraph [0072] and Figure 5 of Gibran describe predictive map data download technology.  The device predicts each of the Area of Interests (AOI), or map tiles, that will be required.  The device automatically predicts that it will require map data along the predicted route.  These map tiles are used to generate a map of the current and predictive AOI.  The predictive map is a second map, over the current map.
Lockwood, Agrawal, and Stanek do not teach a manual driving state and an autonomous driving state.
Letwin teaches:
The apparatus of claim 23, wherein the processor is configured to, based on the vehicle being in a manual driving state.  Column 9, lines 49 – 61 describe a vehicle in a manual state that can switch from an autonomous state in response to a disable action 304 and/or a disengage action 306.  
and, based on the vehicle being in an autonomous driving state.  Column 8, lines 40 – 47 describe a vehicle being in an autonomous driving state.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Lockwood, Agrawal, and Stanek to incorporate the teachings of Letwin to show a manual driving state and an autonomous driving state.  One would have been motivated to do so because .


Claim 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Lockwood in view of Agrawal, Stanek, and Letwin and further in view of Kim et al. (US Pub No: 2016/0052516 A1, hereinafter Kim).
Regarding Claim 37:
	Lockwood and Gibran teach
temporarily transmit the second map data to the electrical parts.  Paragraph [0072] and Figure 5 of Gibran describes predictive map data download technology.  The device predicts each of the Area of Interests (AOI), or map tiles, that will be required.  The device automatically predicts that it will require map data along the predicted route.  These map tiles are used to generate a map of the current and predictive AOI.  The predictive map is a second map, over the current map.  Column 5, line 58 to column 6, line 58 of Lockwood describes electrical parts in a vehicle such as a CPU, GPU, flash memory, sensors, etc…  
	Kim teaches:
The apparatus of claim 36, wherein the processor is configured to, based on the vehicle being in the manual driving state and the electrical part information satisfying a predetermined condition.  Paragraph [0060] describes an intrusion on the right or left side lane.
 to incorporate the teachings of Kim to show satisfying a predetermined condition.  One would have been motivated to do so because the driver might want to go on a different route if the driver changes lanes.

Regarding Claim 38:
	Kim teaches:
The apparatus of claim 37, wherein the electrical part information satisfies the predetermined condition based on at least one of a determination that, in the manual driving state, a turn signal light is turned on, a detection, in the manual driving state, of an object with a potential for collision that is higher than a reference value, a determination that, in the manual driving state, a predetermined distance remains until the vehicle enters an intersection, or a determination that, in the manual driving state, the vehicle intrudes into a lane. Paragraph [0060] describes an intrusion on the right or left side lane.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hiroki (US Patent No: 9.818,238 B2): A state predicting circuitry predicts a route showing a future change in the vehicle state from among a plurality of routes from a first node to a second node. The first node corresponds to the current vehicle state. The second node 
Crowley (US Pub No: 2010/0153007 A1): A method of downloading map data to a portable electronic device entails determining a route, identifying waypoints along the route, and downloading and caching map data for the waypoints along the route. The map data for areas around each of the waypoints (intersections, decision points) are thus preloaded prior to the device arriving at or near each waypoint. This ensures that the device has locally cached all the map data needed to render a navigationally useful map of the area around each waypoint.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090. The examiner can normally be reached Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JAY KHANDPUR/Examiner, Art Unit 3665

/BEHRANG BADII/Primary Examiner, Art Unit 3665